COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 UNITY FRIENDSHIP BAPTIST                      §               No. 08-16-00214-CV
 CHURCH,
                                               §                 Appeal from the
                      Appellant,
                                               §                201st District Court
 v.
                                               §             of Travis County, Texas
 WALTON HOMES LLC,
                                               §            (TC# D-1-GN-15-005374)
                       Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until April 14, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. M. Matthew Williams, the Appellee’s attorney,

prepare the Appellee’s brief and forward the same to this Court on or before April 14, 2017.

       IT IS SO ORDERED this 8th day of March, 2017.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.